Citation Nr: 1043660	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1997 to June 1997, August 2000 to May 2001 and June 2006 
to September 2007.

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

This case was remanded in July 2004, August 2005, and May 2009 
for additional evidentiary and procedural development.  


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his left knee disorder relates to service.  


CONCLUSION OF LAW

The Veteran's left knee disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought. Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.



II. The Merits of the Claim for Service Connection

The Veteran claims service connection for a left knee disorder.  
In the December 2002 rating decision on appeal, the RO denied the 
Veteran's claim.  For the reasons set forth below, the Board 
disagrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which the 
Veteran served, the Veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 
C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as 
arthritis, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" under 38 
U.S.C.A. § 1110 includes "active duty, any period of active duty 
for training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

The record demonstrates that the Veteran served on active duty 
from February 1997 to June 1997, August 2000 to May 2001, and 
June 2006 to September 2007.  The record also shows that the 
Veteran had several periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).  

Active duty for training is defined, in part, as "full-time duty 
in the Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  
The term inactive duty for training is defined, in part, as duty, 
other than full-time duty.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d).  

Initially, the issue in this matter appears to be whether service 
connection is warranted for a disorder incurred during a period 
of ACDUTRA or INACDUTRA.  But the Board finds analysis of the 
Veteran's reserve service unnecessary.  The evidence indicates 
rather that the Veteran incurred a left knee disorder during 
active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

In February 2001, during his period of active duty between August 
2000 and May 2001, the Veteran fell while using a treadmill.  
Service treatment records provide express detail that the Veteran 
injured his right knee as a result of the accident.  The 
subsequent treatment records mainly focus on that injury.  Based 
on that evidence, the RO service connected a right knee disorder 
in December 2002.  

The Veteran maintains that he injured his left knee during his 
February 2001 accident as well.  Certain service treatment 
records, which refer to left knee pain and "bilateral knee 
pain", support the Veteran's assertion.  The Board also notes 
that the Veteran underwent arthroscopic bilateral knee surgery 
for bilateral plica at a military hospital in November 2002.  And 
the Board notes that December 2002 military hospital examination 
reports reflect diagnoses of "internal derangement" and 
"meniscal derangement" in both knees.    

The record is clear that the Veteran had an accident during 
active duty that resulted in injury to his lower body.  And the 
record is clear that the Veteran underwent surgery to both knees, 
and has current meniscal disorders to both knees.  What is not 
clear is whether the Veteran injured his left knee during the 
February 2001 accident, and whether that injury related to the 
November 2002 surgery on the left knee.  As the RO noted, the 
service treatment records focus mainly on the Veteran's right 
knee.  

Nevertheless, in light of the Veteran's lay statements of record, 
the Board finds that the evidence does not preponderate against 
the Veteran's claim to service connection.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  

Laypersons such as the Veteran are generally not capable of 
opining on matters requiring medical knowledge (e.g., whether a 
disorder relates to service).  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  However, lay testimony is competent to 
establish the presence of observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In July 2003, the Veteran asserted that he "hurt both knees" in 
February 2001, and that that accident necessitated his November 
2002 surgery.  In February 2004, he indicated a "continuation of 
problems" related to his left knee disorder since service.   The 
Board finds these statements of probative value because the 
statements concern "observable symptomatology" for which the 
Veteran is competent to testify.  Indeed, these statements 
indicate that the Veteran has experienced a continuity of 
symptomatology of a left knee disorder since the February 2001 
injury.  38 C.F.R. § 3.303(b).  

In light of the Veteran's statements, and the treatment records 
that indicate problems with the left knee after the February 2001 
accident, the Board finds this an appropriate case in which to 
invoke VA's doctrine of reasonable doubt, and grant the Veteran's 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of a left knee 
injury is granted.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


